JOHN R. BROWN, Chief Judge
(concurring) :
I concur fully in the opinion and result. I add only my frequent lamentation that our brothers of the District Court can take a page from the book of their brothers in Texas by using that remarkable tool, F.R.Civ.P. 49(a).1 Indeed, many across the Circuit are doing so effectively.
Now, a case that could be disposed of by a simple rendition had special interrogatories been employed, goes back for a second, and wholly needless trial. F. R.Civ.P. 49(a) is not only the “doubt eliminator”. See generally Brown, Federal Special Verdicts: The Doubt Eliminator, 1968, 44 F.R.D. 338. It is a waste eliminator. No one can remotely suggest that a system characterized as one of “justice” must afford two trials where one would do. The public interest compels that Judges exploit fully the mechanisms the law provides. American Oil Company v. Hart, 5 Cir., 1966, 356 F.2d 657, 659; Horne v. Georgia Southern and Florida Railway Co., 5 Cir., 1970, 421 F.2d 975, 980 (Brown, C. J. concurring); Little v. Bankers Life and Casualty Co., 5 Cir., 1970, 426 F.2d 509, 512 (Brown, C. J. concurring); Thrash v. O’Donnell, 5 Cir., 1971, 448 F.2d 886; Weymouth v. Colorado Interstate Gas Co., 5 Cir., 1966, 367 F.2d 84, 93 n. 31; E. L. Cheeney Co. v. Gates, 5 Cir., 1965, 346 F.2d 197, 200; Smoot v. State Farm Mutual Ins. Co., 5 Cir., 1962, 299 F.2d 525, 533; Burns v. Anehor-Wate Co., 5 Cir., 1972, 469 F.2d 730, 734 n. 8; In the Matter of: Double D Dredging Co., 5 Cir., 1972, 467 F.2d 468, 469 n. 3; Wolfe v. Virusky, 5 Cir., 1972, 470 F.2d 831, 837 (Brown, C. J. concurring); Boyce v. Pi Kappa Alpha Holding Corp., 5 Cir., 1973, 476 F.2d 447 [1973] (Brown, C. J. concurring).

. Special Verdicts. The court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event the court may submit to the jury written questions susceptible of categorical or other brief answer or may submit written forms of the several special findings which might properly be made under the pleadings and evidence; or it may use such other method of submitting the issues and requiring the written findings thereon as it deems most appropriate. The court shall give to the jury such explanation and instruction concerning the matter thus submitted as may be necessary to enable the jury to make its findings upon each issue. If in so doing the court omits any issue of fact raised by the pleadings or by the evidence, each party waives his right to a trial by jury of the issue so omitted unless before the jury retires he demands its submission to the jury. As to an issue omitted without such demand the court may make a finding; or, if it fails to do so, it shall be deemed to have made a finding in ac-cord with the judgment on the special verdict.